DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in the instant application. Claims 1-19 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on August 4, 2020, October 30, 2020 and August 13, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stroemer et al. (“Stroemer”, WO2008/079924A1) in view of Doronina et al. (“Doronina”, U.S. Patent No. 7,994,135). 
	Stroemer teaches an immune response modifier (IRM) composition that includes an IRM moiety and a second active moiety (SAM) covalently linked to the IRM moiety, wherein the covalent link comprises a labile bond directly attached to the IRM moiety. In other words, the SAM, which is a targeting moiety, is linked by a linker (Ln) to an activating moiety (AM), which is the same as an immune response modifier. See abstract. Stroemer teaches that the targeting moiety may be an antibody (see page 5, lines 11-15 and page 10, lines 5-20), molecules such as resiquimod (see Example 5) and teaches linkers that can be cleaved in vivo (see page 14, line 20-page 15, line 30).

    PNG
    media_image1.png
    226
    501
    media_image1.png
    Greyscale

However, Stroemer does not explicitly teach the linkers claimed or the specific antibodies claimed nor does it teach a method of treating a HER2 positive tumor/cancer in a subject.
Doronina teaches antibody drug conjugates. For example, antibodies to PD-1 (see columns 82, line 23) with linkers such as MC-vc-PAB (i.e., MC is maleimidcaproyl, vc is val-cit and PAB is para-aminobenzyloxycarbonyl, see Example 7) with an anticancer agent which are receptor agonists (see Table 4, column 159). Doronina also teaches trastuzumab (see column 17, lines 53-66).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have prepared the antibody drug conjugates of the TLR agonist of Stroemer with the trastuzumab and the linkers of Doronina with a reasonable expectation of success. It also would have been obvious to one having ordinary skill to carry out the method of treating a HER2 positive tumor/cancer in a subject of the instant claims in view of the references. The motivation would have been to find additional pharmaceutical uses for the antibody drug conjugates. One having ordinary skill in the art would have been motivated to combine the teaching of Stroemer and Doronina because Doronina teaches that a composition with a cleavable linker for a drug-linker conjugate is effective for killing cancer cells (see column 8). 
Regarding claims 15 and 16, Stroemer teaches combination therapy with a
chemotherapeutic agent (see columns 157-166).
Thus, given the teachings of the prior art and level of a person of ordinary skill in the art at the time of Applicant's invention, one would have had a reasonable expectation of success in practicing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
In the absence of any factual showing or unexpected results, the presently claimed compositions are considered prima facie obvious over the prior art for the reasons stated above. In light of the forgoing discussion, the subject matter defined by the claims would have been obvious within the meaning of 35 USC § 103(a).
It is also noted that when a composition is claimed in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,878,052. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having the structure of Formula Ia, which is the same structure as instantly claimed with TM as an antibody that is a PD-L 1 antibody and AM is resiquimod. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,827,329. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having the structure of Formula Ia, which is the same structure instantly claimed with TM as an antibody that is an antibody that binds to a tumor antigen on a tumor cell wherein the tumor antigen is disclosed as a list that includes trastuzumab and AM is the same compound as instantly claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. It also would have been obvious to one having ordinary skill to carry out the method of treating a HER2 positive tumor/cancer in a subject of the instant claims in view of the references. The motivation would have been to find additional pharmaceutical uses for the antibody drug conjugates.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,130,812 in view of Doronima. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having the structure of Formula I, which is the same structure as instantly claimed with TM as an antibody that is a PD-L/PD-1 Axis antagonist. However, antibody drug conjugates are not taught in the reference patent but this is remedied by Doronina. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. It also would have been obvious to one having ordinary skill to carry out the method of treating a HER2 positive tumor/cancer in a subject of the instant claims in view of the references. The motivation would have been to find additional pharmaceutical uses for the antibody drug conjugates.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,548,985 in view of Doronima. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compounds having an antibody that is an anti-EGFR antibody with compounds having the structure of Formula I. However, antibody drug conjugates are not taught in the reference patent but this is remedied by Doronina. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a compound and a pharmaceutical composition thereof of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-38 of copending Application No. 16/711,652 (reference application) in view of Doronima. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a method of treating cancer in a subject with an EGFR-expressing tumor, comprising administering to the subject, a compound having the structure of Formula (Ia). However, antibody drug conjugates are not taught in the reference but this is remedied by Doronina. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626